DETAILED ACTION
Response to Arguments
Applicant’s arguments, see remarks, filed 03/08/2022, with respect to amendments to claims have been fully considered and are persuasive.  
The 112, second paragraph rejection over claim 1-17 and 21 have been withdrawn. 
The 35 U.S.C. 103 rejections over claim 1-3, 8-17 and 21 as being unpatentable over McCready (US 2011/0064862 A1) and in view of Berger et al. (US 5,656,321) as evidenced by DataYourEat (ref. U), have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 18, 19 and 20 directed to Group II, product claims, non-elected without traverse.  Accordingly, claim 18, 19 and 20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL Claim 18, 19 and 20.

Allowable Subject Matter
Claim 1-8, 10-17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the combined prior art of record does not teach or suggest, singularly or in combination at least the limitations of the base of claim 1, heating the liquid mixture to a temperature from a temperature range between 72 °C and 138 °C and obtaining a heated liquid, an agglomeration of almond particles of the almond flour taking place during the heating step to produce agglomerates in the heated liquid, an agglomeration of almond particles of the almond flour taking place during the heating step to produce agglomerates in the heated liquid, high-pressure homogenizing the heated liquid containing the agglomerates, in a single-stage or multi-stage hot high-pressure homogenization step, after a heat holding time between 30 s and 25 min at a temperature between 50 °C and 138 °C, to obtain a heated hot high-pressure homogenized liquid. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792